458 F.2d 1360
UNITED STATES of America, Plaintiff-Appellee,v.Alfonso Eduardo NINOV, Defendant-Appellant.
No. 72-1062 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 9, 1972.Rehearing Denied June 1, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.1 See Local Rule 21.  The statements of Armenteros inculpating Ninov made during the commission of the crime were properly admitted into evidence, given the independent evidence of concert of action between the two.  Migliore v. United States, 5 Cir., 1969, 409 F.2d 786; United States v. Williams, 9 Cir., 1970, 435 F.2d 642; United States v. Bey, 3 Cir., 1971, 437 F.2d 188.  In addition, there is no merit in the assignments of error based on an alleged insufficiency of the evidence.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966